UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report – April 26, 2010 Commission File Number: 0-23863 PEOPLES FINANCIAL SERVICES CORP. (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-2391852 (State of Incorporation) (IRS Employer Identification No.) 82 FRANKLIN AVE., HALLSTEAD, PA (Address of Principal Executive Offices) (Zip Code) (570) 879-2175 (Registrant’s Telephone Number Including Area Code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate line below if the Form 8K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07 Submission of Matters to a Vote of Security Holders: At the Annual Meeting of Shareholders, held on April 24, 2010, Meeting Chairman, William E. Aubrey, II, reported on the Item of Business:Election of two Class II Directors to hold office for three years from the date of election and until his successor(s) shall have been elected and qualified.Mr. Aubrey reported that the Judge of Election and Proxies had completed the voting tabulations and on the basis of their report, he declared that William E. Aubrey, II and Joseph T. Wright, Jr. were elected for a three-year term. Election results are below: Election of Class II Directors NAME FOR WITHHOLD AUTHORITY William E. Aubrey, II Joseph T. Wright, Jr. Class II Directors whose terms will expire in 2011 George H. Stover, Jr. Richard S. Lochen, Jr. Ronald G. Kukuchka Class III Directors whose terms will expire in 2012 Alan W. Dakey Earle A. Wootton 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: April26, 2010 /s/ Alan W. Dakey By: Alan W. Dakey President & CEO Dated: April 26, 2010 /s/ Debra E. Dissinger By: Debra E. Dissinger Executive Vice President/COO/CRO Dated: April 26, 2010 /s/ Joseph M. Ferretti By: Joseph M. Ferretti Sr.Vice President/CCO Dated: April 26, 2010 /s/ Frederick J. Malloy By: Frederick J. Malloy Vice President/Controller 3
